Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacob (US 2008/0268943 A1).
Claim 1. Jacob discloses a gaming console (Fig. 1 & 5) comprising: 
one or more data stores configured to store performance data for one or more players, wherein the performance data is associated with data collected during gameplay for each of the one or more players, wherein the performance data is indicative of play style or skill level of the one or more players  [0020], [0022]-[0023]; 
a network interface configured to communicate with one or more gaming servers and one or more gaming controllers; and one or more physical computer processors in communication with the one or more data stores, wherein the computer-executable instructions, when executed, configure the one or more physical computer processors [0056] to: 
receive a request to play a first game, wherein the request includes information indicating the first game, a first player, and a second player; based on the request, access player profile data for the first player and the second player, wherein the player profile data for each player includes information related to performance data for each respective player; based on the player profile data, determine a first skill level for the first player and a second skill level for the second player; compare the first skill level to the second skill level to determine that the first skill level and second sill level are different; generate rendering instructions for the first game that include game adjustments that balance the gameplay of the game for the first player and the second player, wherein the game adjustments are based on a difference in skill level between the first player and the second player (Fig. 4), [0009], [0022], [0037].
Claim 2. Jacob discloses the gaming console of claim 1, wherein the game adjustments include changes to features of the first game corresponding to portions of the game associated with the first player, the second player, or both the first player and the second player [0022], [0037].
Claim 3. Jacob discloses the gaming console of claim 1, wherein the performance data includes data associated with one or more of the following: player game data, player controller data, or game match data [0023], [0027].
Claim 4. Jacob discloses the gaming console of claim 1, wherein player game data includes information on how a monitored player plays one or more games, or the monitored player's gaming style, and any changes associated with the monitored player's gaming style over time and an associated rate of change [0022], [0044].
Claim 5. Jacob discloses the gaming console of claim 1, wherein player controller data includes data associated with how a monitored player uses a controller for one or more games, wherein the player controller data includes one or more of data associated with: what controller is being used by the monitored player, how the monitored player holds the controller during gameplay, how the monitored player moves the controller during gameplay, when the monitored presses controller buttons during gameplay [0023], [0025]-[0027], [0042]-[0044].
Claim 6. Jacob discloses the gaming console of claim 1, wherein game match data includes data associated with one or more of: what games are being played a monitored player, what players are playing the games that include the monitored player, outcomes of the games, score or progress of the games for each player including the monitored player as it is being played [0023], [0050].
Claim 7. Jacob discloses the gaming console of claim 1, further comprising a controller that includes an inertial measurement unit (IMU) sensor, wherein the IMU sensor includes one or more of: an accelerometer, a gyroscope, or a magnetometer [0023], [0026], [0041].

Claim 9, 12-17. Jacob discloses a gaming console comprising: one or more data stores configured to store performance data for one or more players, wherein the performance data is associated with data collected during gameplay for each of the one or more players, wherein the performance data is indicative of play style or skill level of the one or more players; a network interface configured to communicate with one or more gaming servers and one or more gaming controllers; and one or more physical computer processors in communication with the one or more data stores, wherein the computer-executable instructions, when executed, configure the one or more physical computer processors to: monitor gameplay between a first player and a second player while the first player and second player are playing a first game; collect gameplay data associated with the gameplay, wherein the gameplay data includes information associated with outcomes of the gameplay; transmit the gameplay information to a game balancing system; access results of analysis from the game balancing system, wherein the results indicate that gameplay between the first player and the second player is not balanced within a predetermined threshold while playing the first game; access game adjustments that include changes to features of the first game corresponding to portions of the game corresponding to the first player, the second player, or both the first player and the second player; and generate rendering instructions for the first game that include the game adjustments that balance the gameplay of the game for the first player and the second player while playing the first game as similarly discussed above.
Claim 10. Jacob discloses the gaming console of claim 9, wherein the game balancing system is located on the gaming console (Fig.  1 & 5).
Claim 11. Jacob discloses the gaming console of claim 9, wherein the game balancing system is located on a gaming server remote from the gaming console (i.e. the components and modules may advantageously be implemented to execute on one or more network enabled devices or computers), [0056].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob as applied above and further in view of Willis (US 2004/0043817 A1).
Claim 8, 18. Jacob discloses the gaming console above, but does not expressly disclose wherein the one or more physical computer processors are further configured to generate instructions for displaying a parental controls interface; however, such feature of providing parental control is notoriously well known in the art as evidenced by Willis [0035]. It would have been obvious to a person of ordinary skilled in the art to modify Jacob with Willis and would have been motivated to do so to allow parents control of restricting age appropriate content for their children.

Claim(s) 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob as applied above and further in view of Chen et al (US 2012/002330 A1).
Claim 21-22. Jacob discloses the gaming console of claim 1, further comprising a controller that includes a disc wheel configured to be pressed and rotated around a central axis comprising: a first side configured to receive pressure; and a second side that is coupled to a compressible and conductive ring such that when the first side received the pressure, the ring contacts one or more of the plurality of electrical contacts and wherein the one or more physical computer processors are further configured to: detect contact received by the plurality of electrical contacts to transcode the signals into a plurality of instructions that are configured to affect an interface associated with the first game; and detect a magnitude of force associated with a pressing of the disc wheel. Chen discloses a controller that includes a disc wheel configured to be pressed and rotated around a central axis comprising: a first side configured to receive pressure; and a second side that is coupled to a compressible and conductive ring such that when the first side received the pressure, the ring contacts one or more of the plurality of electrical contacts and wherein the one or more physical computer processors are further configured to: detect contact received by the plurality of electrical contacts to transcode the signals into a plurality of instructions that are configured to affect an interface associated with the first game; and detect a magnitude of force associated with a pressing of the disc wheel (Fig. 1 & 12), [0025], [0027], [0034]. It would have been obvious to a person of ordinary skilled in the art to modify Jacob and Chen and would have been motivated to do so to provide a similar alternative game controller for the player to interact with the game.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715